United States Court of Appeals
                        For the First Circuit

No. 02-1758
No. 02-2279
No. 02-2280

                 BRIAN ANDRESEN and DIANE ANDRESEN,

                       Plaintiffs, Appellants,

                                       v.

           DR. JOHN DIORIO, SHAW'S SUPERMARKETS, INC.,
                      and J SAINSBURY, PLC,

                        Defendants, Appellees.
                              __________

                          BROCKTON HOSPITAL,

                              Defendant.
                         ____________________

                                  ERRATA

     The opinion of this Court, issued on November 12, 2003, should

be amended as follows:

     On page 7, line 4 of first full paragraph, insert "law" before

"privilege".

     On   page   15,   line   2   of    first   full   paragraph,   replace

"workmen's" with "workers".